Citation Nr: 1634287	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-24 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent from April 24, 2007 to January 3, 2010 and a rating in excess of 50 percent from January 4, 2010 to June 12, 2011 for the Veteran's service-connected posttraumatic stress disorder (PTSD). 
	
2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Dr. E.T.


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  He is the recipient of the Combat Infantryman Badge and Purple Heart, among other awards and decorations.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD, assigning a 30 percent rating effective April 24, 2007.  During the appeal, a higher 50 percent rating was granted effective January 4, 2010, and a total 100 percent rating was granted effective June 13, 2011. 

This issue came before the Board in January 2011, at which time the Board remanded the issue for the RO to take the following action: contact the Veteran to determine whether he has received any VA or non-VA medical treatment for his PTSD that was not already associated with the record; obtain relevant records from the St. Petersburg Vet Center; and afford the Veteran a VA PTSD examination.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the January 2011 Board remand.  Specifically, an adequate examination was conducted in September 2012 and an adequate opinion was issued.  Additionally, the RO afforded the Veteran the opportunity to associate VA or non-VA medical evidence with the record by letter in August 2011 and relevant Vet Center records were associated with the record in August 2011.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2015 Board hearing before the undersigned Veterans Law Judge, the Veteran's attorney appeared to present argument and Dr. E.T., a witness, presented testimony.  A transcript of this proceeding is associated with the claims file.  During the hearing, the undersigned discussed the procedural history of this case with the Veteran's attorney, who clarified that the Veteran was only contesting the PTSD disability evaluations for the time periods prior to June 13, 2011, when the RO had assigned a 100 percent rating.  It was also discussed that the RO had separately denied a total rating based on individual unemployability (TDIU), but had not issued a statement of the case (SOC) on this claim.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU can be inferred as part of the pending appeal on a claim for an increase.  The Veteran's attorney indicated that he wished to do so in this case, and he waived any procedural concerns from the RO's failure to issue a SOC.  He was given an opportunity to submit additional evidence and argument after the Board hearings, and he did so. 


FINDINGS OF FACT

1. From April 24, 2007 to November 23, 2008, the Veteran's PTSD disability was manifested by irritability, mood shifts, sleep impairment, and difficulty establishing relationships, but not flattened affect, impaired judgment, impaired speech, a neglected appearance, panic attacks, or suicidal ideation. 

2. From November 24, 2008 to June 12, 2011, the Veteran's PTSD disability was manifested by serious impairment in communication and judgment, a marked decrease in functioning with recurring depression, neglect of personal hygiene, an inability to establish and maintain relationships, hypervigilance, and suicidal ideation, but was not manifested by being a persistent danger to self or others, disorientation to time or place, grossly inappropriate behavior, or persistent delusions or hallucinations.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for PTSD were not met prior to November 23, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a 70 percent rating for PTSD, and no higher, have been met from November 24, 2008 to June 12, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings in General 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In this case, the Veteran is seeking a rating in excess of 30 percent from April 24, 2007 (the date service connection was granted) to January 3, 2010 and a rating in excess of 50 percent from January 4, 2010 to June 12, 2011 for his service-connected PTSD, which is rated under the general rating formula for mental disorders.  A 30 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  30 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's claim was originally certified to the Board in April 2010, and has remained pending since that time, the claim is governed by DSM-IV.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16.  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating Claim Analysis

In a November 2007 statement, the Veteran detailed how his life had become a "constant struggle" and that he had to "work hard at trying to get along with people," including at home and at work. 

In May 2007, the Veteran's wife submitted a statement in support of his PTSD claim.  She stated that his "greatest problems . . . are direct results of his mood swings" and that he "easily becomes irritable and anxious whenever he is not in control of his home environment."  For example, "[a] sudden noise, the commotion of children running in the house, inability of locating whatever he is looking for, a baby crying, a cluttered house" causes the Veteran to act "tense and irritable."  She stated that the Veteran's "severe mood shifts" can last from a few minutes to an entire week and that she believes they are beyond his control.  

The Veteran's wife submitted another statement in August 2011.  She reported that his irritability and impatience remained a "serious problem" and his controlling behavior escalated.  She also reported that he had developed two new negative characteristics since her last statement.  First, he began harboring grudges for long periods.  Second, any time he could not find a personal item, he believed it was stolen.  

The Veteran's Social Security Administration (SSA) records are associated with the file.  The Veteran was determined 'disabled' in May 2007, effective June 1, 2006, although SSA notes that the Veteran had not engaged in substantial gainful activity since May 15, 2004.  In making its determination, SSA relied on the following "severe impairments:" recurrent spinal stenosis with bilateral diffuse lower extremity numbness and back pain status post laminectomy; and diabetes mellitus.  The decision does not address mental health issues. 

The Veteran's VA mental health treatment records are associated with the record, including those from the Gaylord Outpatient Clinic, Bay Pines VA Healthcare System, and St. Petersburg Vet Center.   Early records from Gaylord Outpatient Clinic show that the Veteran underwent annual PTSD screenings from September 2004 to June 2006, and all produced negative results.  In March 2007, the Veteran requested a PTSD evaluation due to symptoms of racing thoughts at night, anxiety, irritability, and avoidance.  During a May 2007 advanced mental health screening, the Veteran reported the following symptoms and experiences: seeing images of the traumatic event; dreaming of the traumatic event; losing interest in some things he used to enjoy; frequently feeling like he does not fit in with people around him; having problems sleeping; irritability; feeling guarded; and feeling easily startled and jumpy by everyday noises and movement.  He also reported that he did not have the following symptoms and experiences: flashbacks; sweating, trembling, or hyperventilating when reminded of the traumatic event; blocking out thoughts or feelings related to the traumatic event; avoiding activities, places, or situations that remind him of the traumatic event; being unable to remember the traumatic event; feeling like he lost the ability to feel certain emotions; or having trouble concentrating.  The Veteran was diagnosed with combat-related PTSD and scheduled to attend an individual appointment one month later as well as weekly PTSD support group meetings.  Records from May 2007 to September 2008 show that the Veteran regularly attended PTSD support group meetings.  These records do not contain details regarding the Veteran's progress or lack thereof.   

At the Veteran's individual appointments in June and July 2007, he reported gaining benefit from group therapy and his prognosis was assessed as fair with continued therapy.  In July 2007, he was scheduled to return for an individual appointment six weeks later.  In September 2007, the Veteran reported continuing to benefit from group therapy and his prognosis was assessed as fair with continued therapy.  Instead of scheduling the Veteran for a follow-up individual appointment, he was told to reschedule individual sessions if needed. 

In October 2008, the Veteran applied for the PTSD group program at Bay Pines VAMC while he was in Florida to care for his mother and he was referred to the Vet Center.  He reported sleeping, concentrating, and eating well, and doing well on his current medication.  It was noted that he had good eye contact, a cooperative behavior, normal psychomotor abilities, normal speech, euthymic mood, congruent affect, linear thought process, intact judgment, and normal thought content.  The Veteran denied hallucinations, delusions, and suicidal or homicidal ideation. 

The Veteran was accepted into treatment at the St. Petersburg Vet Center and treated by M.B., a social worker, from November 24, 2008 to March 30, 2009.  He provided a summary of the Veteran's treatment in March 2009.  M.B. reported that, in therapy, the Veteran presented with symptoms of hypervigilance, intrusive recollections of combat trauma, re-experiencing phenomena, chronic anxiety, avoidance of stimuli, and periodic nightmares with increased symptoms and intensity associated with anniversary dates of service and combat stressors.  He noted that the Veteran's GAF score was characterized by serious impairment in psychological, social, and occupational functioning.  The Veteran showed serious impairment in communication and judgment, a marked decrease in functioning with recurring depression, lack of motivation, decrease in taking care of personal hygiene, frequent isolative behaviors, feelings of being overwhelmed, financial difficulties, lack of family relationships and support, poor conversation, deficits in short term memory, tangential thought process, periodic feelings of hopelessness with suicidal ideation, diminished insight, and diminished judgment.  M.B. opined that the Veteran's PTSD symptoms had not noticeably reduced despite ongoing therapy and medication management, and he encouraged the Veteran to apply for admission to a Residential Treatment Program when he returned to Michigan.  Although M.B.'s treatment notes are associated with the record, they do not shed any more light on the Veteran's treatment than the summary provides.  

The Veteran returned to Michigan and continued his weekly PTSD group therapy meetings from April 2009 through December 2009, the reports for which contain little detail.  In May 2009, he underwent a mental health assessment which noted that the Veteran was seeking treatment for PTSD symptoms including nightmares, intrusive thoughts, and difficulties in crowds.  He reported handling his own finances well, enjoying sports and reading, and sleeping, interrupted, for approximately seven hours per night.  In the two weeks prior to the assessment, the Veteran reported experiencing the following problems: feeling little interest or pleasure in doing things for several of those days; feeling down, depressed, or hopeless for several of those days; having trouble falling asleep for more than half of those days; feeling bad about himself for more than half of those days; and having little energy for more than half of those days.  The Veteran reported that he did not experience a poor appetite, trouble concentrating, moving or speaking abnormally slow, being noticeably fidgety or restless, or thoughts of suicide or self-harm. 

In the PTSD-specific section of the assessment, the Veteran reported the following symptoms and experiences: seeing images of the traumatic event; dreaming of the traumatic event; having flashbacks; sweating, trembling, or hyperventilating when reminded of the traumatic event; blocking out thoughts or feelings related to the traumatic event; avoiding activities, places, or situations that remind him of the traumatic event; being unable to remember parts of the traumatic event; losing interest in some things he used to enjoy; frequently feeling like he does not fit in with people around him; having problems sleeping; irritability; feeling like he lost the ability to feel certain emotions; having trouble concentrating; feeling guarded; and feeling easily started and jumpy by everyday noises and movement.  

After evaluation, the treating social worker documented that the Veteran appeared well-groomed, comfortable, cooperative, and oriented, and he had normal speech, a euthymic mood, a congruent affect, normal perceptions, normal thought content, goal-directed and coherent thought processes, intact language, good insight, and good judgment.  He did not have hallucinations or cognitive impairment.  The social worker noted that the Veteran had helpful past efforts with therapy, was intelligent, had a good sense of humor, and was motivated for therapeutic services.  

The Veteran was afforded a VA examination in January 2010.  The Veteran reported that although he was still married and relied on his wife for support, she had difficulty understanding his PTSD.  He stated that he had retired at age 55 and had more problems than when he was working.  Because of the current conflicts, he would start thinking about his service experiences and play them over and over in his head.  He discussed getting angry and demanding, particularly with his wife.  He was close with his adult children and saw one son who lived nearby often.  He had difficulty keeping friends and being in crowds.  He would find excuses to stay home when his wife wanted to go out with others.  He stated his social avoidance behavior had increased since his prior VA examination in 2007.  He had decreased leisure activities such as hunting or church activities, and he would play golf sometimes.  In addition to the Veteran's irritability, verbal aggression, mild depression, and emotional disconnect, the examiner also noted the Veteran's poor sleep hygiene and intrusive recall were prevalent concerns.

The examination revealed the following symptoms: tense psychomotor activity; spontaneous but coherent speech; a cooperative and friendly attitude; a clean, neatly groomed appearance; a full affect; an anxious mood; intact attention and orientation to time, place, and person; tangential thought process; ruminative thought content; no delusions; intact judgment; average intelligence; insight; sleep impairment; no hallucinations; inappropriate behavior; no obsessive behavior; panic attacks that occur once or twice every few weeks; passive suicidal ideation; no homicidal ideation; fair impulse control; verbal aggression; and an irritable mood.  The Veteran reported panic attacks, once or twice every couple weeks, lasting 5-8 minutes.  The examiner noted that the Veteran is able to maintain minimum personal hygiene but that he has moderate problems engaging in exercising, shopping, and other recreational activities.  He further noted that the Veteran exhibited heightened arousal and a high steady state of anxiety during the examination and that his recent and immediate memory has worsened since 2007.  

The examiner assigned the Veteran a GAF score of 55 and concluded that the Veteran's PTSD was moderate in severity and resulted in deficiencies in the following areas: thinking, such as intrusive recall and ruminative thinking; family relations, caused by irritable mood, poor frustration tolerance, and verbal aggression; and mood due to frequent depression and irritability, as well as episodes of tearfulness.  The examiner further concluded that there is reduced reliability and productivity due to PTSD symptoms, as well as deficiencies in thinking (ruminative and intrusive recall) and family relations (strain on family relationships) due to mood (depressed, irritable, tearfulness).

As for work history, the examiner noted that the Veteran had worked as a purchasing agent from 1973 to 1998, and he had retired in 1998 due to eligibility by age or duration of work.  

The Veteran was afforded another VA PTSD examination in August 2011.  The Veteran's reported symptoms remained essentially the same as in 2010, although he noted his marital relationship had worsened as his thoughts of Vietnam were continuous.  The examiner reported that the Veteran experienced the following symptoms due to his PTSD: a depressed mood; anxiety; suspiciousness; weekly panic attacks; near-continuous panic or depression that affects the ability to function independently, appropriately, and effectively; chronic sleep impairment, mild memory loss; flattened affect; impaired judgment; disturbances of motivation and mood; inability to establish and maintain effective relationships; difficulty in adapting to stressful circumstances; and suicidal ideation.  The examiner remarked that the Veteran has had no remissions of his PTSD since Vietnam but that he is capable of routine activities of daily living. 

As for his work history, the Veteran told the 2011 VA examiner that he had "lost" his job in 1997.  Afterwards, he took classes and got his real estate license, but he was unable to do this line of work because of hypervigilance and anxiety.  He had his license for 4-5 years but never sold a property.  The examiner noted that when the Veteran had worked as a purchasing agent, his irritability and abrasiveness had resulted in a demotion where he worked by himself, and he reported he was "let go because of his symptomatic behaviors."  The Veteran stated that he signed a contract with his former employer so that it would be called "early retirement."  The examiner concluded the Veteran had total social and occupational impairment and opined it was at least as likely as not he would be unable to seek or sustain substantially gainful employment due to the severity of his PTSD symptoms.

The Veteran underwent several private psychological assessments and employability evaluations, conducted by Dr. E.T., who is a licensed psychologist.  The first assessment took place in September 2010.  Prior to the assessment, Dr. E.T. reviewed the Veteran's claims file, including his VA examinations and rating decisions.  Dr. E.T. noted that the Veteran experienced the following symptoms which caused social, personal, and occupational impairment: difficulty concentrating; generalized anxiety with monthly panic attacks; short-term memory loss; flashbacks; intrusive thoughts; insomnia and other sleep disturbances; overwhelming feelings of sorrow with crying spells; feeling withdrawn; hypervigilance; and bouts of severe depression, irritability, and outbursts of anger.  She assigned him a GAF score of 43 and opined that the Veteran's PTSD symptoms satisfied the criteria for a 70 percent evaluation for PTSD.  

Dr. E.T. conducted a second evaluation in June 2011.  She reported that he experienced the following symptoms that caused social, personal, and occupational impairment: difficulty concentrating; generalized anxiety with monthly panic attacks; short-term memory loss; flashbacks; intrusive thoughts; insomnia and other sleep disturbances; overwhelming feelings of sorrow with crying spells; feeling withdrawn; hypervigilance; suicidal ideation; and bouts of severe depression, irritability, and outbursts of anger.  She assigned him a GAF score of 43 and opined that the Veteran's PTSD symptoms satisfied the criteria for a 70 percent evaluation for PTSD.  Dr. E.T. also completed a PTSD Disability Benefits Questionnaire (DBQ) and concluded that his PTSD causes total occupational and social impairment. 

In December 2015, Dr. E.T. testified before the undersigned Veterans Law Judge regarding the severity of the Veteran's PTSD for the periods on appeal.  She testified that, after reviewing the Veteran's claims file and evaluating him on three separate occasions, the March 2009 Vet Center summary more accurately represented the severity of the Veteran's PTSD from 2007 to 2009 rather than the May 2007 VA evaluation.  She determined that the Veteran's PTSD symptoms were more accurately represented by a 70 percent evaluation based on the March 2009 evaluation, how often the Veteran attended group therapy in addition to individual therapy, and the lack of detail provided by the group therapy records.  Additionally, the Veteran's attorney pointed to the examiner's remarks from the August 2011 VA examination, which noted that the Veteran had no remissions of his PTSD symptoms.  

After consideration of the conflicting evidence, the Board finds that the Veteran's disability picture more nearly approximated the criteria for a 30 percent rating prior to November 23, 2008.  In making this determination, the Board found the May 2007 VA assessment, October 2008 VA medical record, and the Veteran's wife's May 2007 statement highly probative evidence.  In the May 2007 assessment, the Veteran did not report symptoms such as memory impairment, panic attacks, or impaired judgment or thought.  After the assessment, the Veteran attended three monthly individual therapy sessions at which time it was recommended that he continue with group therapy only and schedule individual appointments as needed.  Additionally, the Veteran's wife's May 2007 statement focused on the Veteran's controlling behavior, irritability, anxiety, and mood shifts.  In October 2008, when the Veteran was referred to the Vet Center, the record shows that he had normal speech, euthymic mood, congruent affect, linear thought process, intact judgment, and normal thought content.  In sum, the evidence did not show that the Veteran exhibited symptoms that would warrant a 50 percent or higher evaluation.  

Although the Veteran's attorney and Dr. E.T. allege that the Veteran's PTSD symptoms were depicted by the criteria for a 70 percent rating for the entire period on appeal, the Board finds that the above evidence is more probative of the Veteran's disability during that period as it was developed contemporaneously with the time period in question.  Dr. E.T.'s conclusion relied on the vagueness of the group therapy records and the frequency of his group and individual therapy sessions.  The Board is not convinced that the vagueness of the group therapy records is a valid basis for determining that the Veteran experienced symptoms representative of a 70 percent evaluation in 2007 and 2008, particularly since Dr. E.T. did not evaluate the Veteran until September 2010.  Additionally, while the Veteran was initially scheduled to attend weekly group therapy and monthly individual therapy sessions, the individual sessions were discontinued after three months.  This indicates progress rather than a worsening of symptoms.  The Board thus finds that Dr. E.T.'s testimony as to the Veteran's symptoms from April 24, 2007 to November 23, 2008 has less probative value than the contemporaneous lay statements and medical records. 

However, from November 24, 2008 to June 12, 2011, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 70 percent rating.  In making this determination, the Board relied on the March 2009 Vet Center summary.  Specifically, the Vet Center summary showed that the Veteran demonstrated the following symptoms over the course of treatment: serious impairment in communication and judgment; marked decrease in functioning with recurring depression; neglect of personal hygiene; difficulty maintaining relationships; and suicidal ideation.  Notably, the Veteran's therapist recommended that he apply for admission to a Residential Treatment Program or his prognosis for improvement would be poor.  Although the May 2009 VA assessment contradicts the March 2009 Vet Center summary in terms of the Veteran's disability picture, the Board finds the March 2009 summary more probative because it was written by the Veteran's therapist who treated him monthly over a five month period.  

The Board is resolving all doubt in the Veteran's favor by using the information in the March 2009 Vet Center letter and assuming the reported symptoms and impairment were present when the Veteran began treatment there in November 2008.  An earlier date for the 70 percent rating is clearly not warranted in light of the October 2008 record from Bay Pines VAMC - just one month earlier.  At that time, the Veteran reported sleeping, concentrating, and eating well, that he was doing well on his current medication, and upon evaluation he had good eye contact, a cooperative behavior, normal psychomotor abilities, normal speech, euthymic mood, congruent affect, linear thought process, intact judgment, and normal thought content.  The Veteran denied hallucinations, delusions, and suicidal or homicidal ideation.  These symptoms and findings in October 2008 in no way approximate the criteria for a rating higher than 30 percent.  Therefore, the date the Veteran began treatment at the Vet Center in November 2008 is the earliest evidence establishing his disability had worsened.

A veteran may limit the claim of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  At the December 2015 Board hearing, the Veteran's attorney contended that the Veteran's PTSD symptoms warranted a 70 percent disability rating on appeal.  While the Board's partial grant of a 70 percent rating satisfies the Veteran's appeal, the Board further finds that the Veteran's symptoms did not warrant a 100 percent rating for any period on appeal.  The Veteran's VA records, Vet Center records, and private medical records show that he experienced short-term memory loss, flashbacks, intrusive thoughts, sleep disturbances, hypervigilance, crying spells, and irritability and anger issues.  They do not show, however, that he experienced persistent delusions or hallucinations, had grossly inappropriate or dangerous behavior, experienced disorientation to time or place, or forgot names of close relatives or his own name.  Notably, the Veteran's private psychiatrist, Dr. E.T., concluded that his symptoms warranted only a 70 percent rating in June 2011 and December 2015.  Thus, the Board finds that the Veteran's disability picture, at worst, approximated the criteria for a 70 percent disability rating during the appeal period. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the Veteran's PTSD during the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9411 provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's PTSD is manifested by symptoms of depression, hypervigilance, impaired memory, irritability, disturbances of mood and motivation, and an inability to establish and maintain relationships.  These symptoms and social and occupational impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  38 C.F.R. § 4.130; Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, supporting lay statements, private treatment records, and VA medical records.  The Veteran was also afforded VA examinations in 2007, 2010 and 2011 to assist in determining the severity of the Veteran's PTSD.  The examinations were adequate because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Additionally a Board hearing was held in December 2015, although the Veteran did not appear to provide testimony.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge engaged in a dialogue with the Veteran's attorney to focus on the issues to be discussed, and whether any pertinent evidence remained outstanding.  The hearing focused on the elements necessary to substantiate the claim for an increase by soliciting testimony on the Veteran's symptoms and impairment.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  Although there was evidence received after the last Statement of the Case, initial consideration by the AOJ was waived by the Veteran's attorney in February 2016.  




ORDER

Entitlement to a rating in excess of 30 percent for the Veteran's PTSD is denied from April 24, 2007 to November 23, 2008.

Entitlement to a 70 percent rating, and no higher, is granted for the Veteran's PTSD from November 24, 2008 to June 12, 2011, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The evidence in this case as to the Veteran's employment history is extremely contradictory.  On his May 2010 claim for TDIU, the Veteran reported that he stopped working full-time in 1997, but that he worked part-time in real estate sales, earning as much as $1,000 per month from 2005 to 2009.  However, he told the 2011 VA examiner that he had had his real estate license for 4-5 years but never sold a property.  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  It is thus possible to work part-time and to have substantially gainful employment.  If the Veteran were, in fact, making as much as $1,000 per month as income, that would be a significant factor to consider in his claim that he could not maintain substantially gainful employment.  It is not known, though, how many months he was able to earn such income, and what the totals were for the years in question.

Since it is unclear from the present evidence whether the Veteran had substantially gainful employment, and for what years, a remand is necessary to allow him an opportunity to submit evidence in support of his claim.  Although VA has a duty to assist, and, in particular, a duty to inform the Veteran of the evidence needed to substantiate his claim, it remains his obligation to submit evidence to support his claim, especially when it is the type of evidence that remains within his possession and control, such as tax returns.  Again, considering that the Veteran himself reported earnings from a real estate business, he must submit his income information to verify the claim he now makes that he could not work and earn a substantially gainful income between 2007 and 2011.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should submit evidence that would verify his income from 2007 to 2011, including tax returns, social security wage and earnings statements, and/or pay stubs from his part-time employment in real estate sales. 

2. After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


